ORDER

PER CURIAM.
Movant pled guilty to first degree tampering and stealing, in violation of sections 569.080.1(2) and 570.030, RSMo 1994. The trial court sentenced him to two concurrent five year terms of imprisonment.
Thereafter, movant filed a Rule 24.035 motion. The motion court conducted a hearing and issued findings of facts and conclusions of law, and denied the motion. Movant appeals.
We have reviewed the record on appeal and the briefs of the parties. The motion court’s determination is not clearly erroneous. Rule 24.035(k). No error of law appears and no jurisprudential purpose would be served by a written opinion. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).